            Case 1:21-cv-01013-ALC Document 6 Filed 02/08/21 Page 1 of 3




UNITED STATES DISTRICT COURT                                                              2/8/2021
SOUTHERN DISTRICT OF NEW YORK

 CHIVONNE K. WASHINGTON,

                                  Plaintiff,
                                                                    21-CV-01013 (ALC)
                      -against-
                                                                 ORDER OF SERVICE
 COLUMBIA UNIVERSITY,

                                  Defendant.

ANDREW L. CARTER, JR., United States District Judge:

       Plaintiff brings this pro se action under Title VII of the Civil Rights Act of 1964, 42

U.S.C. §§ 2000e to 2000e-17, 42 U.S.C. §1981, the New York City Human Rights Law, N.Y.C.

Admin. Code §§ 8-101 to 131, and the New York State Human Rights Law, N.Y. Exec. Law

§§ 290 to 297, alleging that her employer discriminated against her based on her race and color.

By order dated February 5, 2021, the Court granted Plaintiff’s request to proceed in forma

pauperis.

       Because Plaintiff has been granted permission to proceed IFP, Plaintiff is entitled to rely

on the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123

n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve

all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals

Service to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal

Rules of Civil Procedure generally requires that the summons and complaint be served within 90

days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the complaint and ordered that a summons be

issued. The Court therefore extends the time to serve until 90 days after the date the summons is

issued. If the complaint is not served within that time, Plaintiff should request an extension of
           Case 1:21-cv-01013-ALC Document 6 Filed 02/08/21 Page 2 of 3




time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,

378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendant Columbia University through the U.S.

Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process

Receipt and Return form (USM-285 form) for this defendant. The Clerk of Court is further

instructed to issue a summons and deliver to the Marshals Service all the paperwork necessary

for the Marshals Service to effect service upon this defendant.

        Plaintiff must notify the Court in writing if Plaintiff’s address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Clerk of Court is instructed to complete the USM-285 form with the address for

Columbia University and deliver all documents necessary to effect service to the U.S. Marshals

Service.

        Plaintiff has consented to receive electronic service. (ECF 3.)

SO ORDERED.

Dated: February 8, 2021
       New York, New York

                                                          ANDREW L. CARTER, JR.
                                                          United States District Judge




                                                  2
Case 1:21-cv-01013-ALC Document 6 Filed 02/08/21 Page 3 of 3




             DEFENDANT AND SERVICE ADDRESS


   Columbia University
   615 West 131st Street
   New York, N.Y. 10027
